Citation Nr: 1415170	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  07-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California, which granted service connection for PTSD, evaluated as 30 percent disabling effective November 24, 2004.  In a November 2011 supplemental statement of the case, the evaluation was increased to 50 percent disabling, effective November 24, 2004.. 

The Veteran testified before the undersigned Veterans Law Judge in June 2012.  A transcript (Transcript) of the hearing is of record.  

The Veteran's claim was remanded by the Board for further development in April 2013.  That development having been completed, the issue is properly before the Board for disposition at this time.


FINDING OF FACT

During the course of this appeal, the Veteran's PTSD symptoms have not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, with symptoms such as suicidal or homicidal ideation, obsessive or ritualistic behavior, inadequate hygiene, intermittently illogical, obscure, or irrelevant speech, or near-continuous panic, or reports of violence, incarceration or hospitalization.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (Code) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in March 2005 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in October 2005.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Social Security Administration (SSA) records have also been associated with his VA claims file.  The Board therefore finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of the claim, has been identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Most recently, the Veteran was afforded a VA examination to address his PTSD claim in May 2013 following an April 2013 Board remand.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is adequate to decide the claim addressed in this section, as the examination report includes a thorough review of the file, as well as examination findings relevant to the issue at hand.  Neither the Veteran, nor his representative, has indicated that his PTSD symptoms have worsened since this examination was conducted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran claims that his service-connected PTSD is more severe than indicated by his 50 percent disability rating.  The Board points out that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the effective date of the grant of service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish an additional, distinct time period in which the issue on appeal resulted in symptoms that warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's disability has been assigned an initial evaluation of 50 percent, effective November 24, 2004, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2013).  The provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

Under the General Rating Formula for Mental Disorders, a 50 percent rating provides for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130 (2013).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

With regard to GAF scores, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  

In this case, a letter from the Veteran's VA provider, dated in February 2005, indicated that the Veteran was receiving treatment for PTSD at his facility.  It was noted that the Veteran primarily engaged in group sessions, in which he was strongly-urged to participate.  PTSD symptoms included avoidance, numbing (profound), as well as severe interpersonal and vocational isolation.  Also noted was paranoia, sensitivity to noises, recurring thoughts, anger, and severe bouts of depression.  The Veteran's social function was limited to his immediate environment, and he had great difficulty communicating with his spouse.  The Veteran had been married several times.  It was reported that the Veteran was unemployable, though not just due to his PTSD.  Activities were limited due to a heart attack.  A GAF score of 43 was assigned.

A private medical provider's letter dated in May 2005 noted that the Veteran initiated treatment because his doctor told him that he looked and acted depressed.  In association with an SSA claim, a private provider indicated in May 2005 that the Veteran suffered "mild" PTSD symptomatology.  He was neatly-groomed and made good eye and interpersonal contact during the interview.  He was generally cooperative with no obvious psychomotor agitation, and he was pleasant and friendly.  Thought processes were coherent and organized, relevant, and non-delusional.  There was no suicidal, homicidal, or paranoid ideation.  The Veteran denied auditory or visual hallucinations.  Speech was normal, he was alert and oriented in all spheres, and insight and judgment were intact.  A GAF score of 60 was assigned.

The Veteran was first afforded a VA (QTC) psychiatric examination in August 2005.  At that time, it was noted that the Veteran had never been married, in stark contrast to the February 2005 VA letter.  On examination, he was oriented to person, place, and time.  He was properly-dressed with good hygiene and grooming.  There was no major disorder of speech, and psychomotor activity was within normal limits. The Veteran manifested no disorder of thought processes, which were coherent with no tangentiality or looseness of associations.  Affect was constricted, and mood was guarded (and at times sad and reserved).  There was no delusional thinking, or suicidal or homicidal ideation.  Intellectual functioning and memory were intact.  Abstract thinking was intact, as was judgment and concentration.  The diagnosis was chronic PTSD.  His GAF score (Axis I) was 65.

In November 2005, a VA outpatient treatment report indicated that, while the Veteran had prior incidents of suicidal behavior, he denied any current suicidal ideation.  A June 2008 letter from a VA provider noted that the Veteran manifested symptoms such as depression, anxiety, hypervigilence, anxiety, sleep cycle disturbance, and intrusive thoughts.  It was also indicated that these symptoms impaired his ability to cope in social and work environments on a daily basis at a moderate level.  His current GAF score was 58.  A July 2008 letter from an additional VA provider indicated that areas of concern/focus of treatment included the use of cognitive errors, as well as the perception of interpersonal relations.  An additional July 2008 letter indicated that the Veteran remained extremely fragile, and he was strongly encouraged to continue with group sessions.  His GAF score was 43, and he was noted to be unemployable.

Also in July 2008, a statement was received from the Veteran's ex-spouse.  Among other things, she noted that he never had a kind thing to say, that he yelled at her constantly, that he married her when he was still married to another woman, and that he would often disappear for days.

The Veteran was next afforded a VA (QTC) psychiatric examination in November 2008.  At that time, the Veteran reported that he was separated from his third wife.  During the interview, he was oriented to person, place, and time.  He was properly dressed with good hygiene.  There was no speech disorder.  Affect was constricted.  Delusional thinking was not reported or observed, and the Veteran denied suicidal ideation and homicidal ideation.  Memory was intact, as were comprehension and abstract thinking.  He was assigned a GAF score of 50, with moderate psychological stressors.

Another letter was authored for the Veteran in July 2009 by a VA staff psychologist.  It was noted that the Veteran had exhibited significant impairments in his ability to work, connect with others, and practice self-care.  It was also noted that his weight was of a major concern, as were a myriad of other health problems to include hypertension, sleep apnea, back pain, and pulmonary problems.  PTSD was manifested by unprovoked irritability, poor interpersonal relationships, avoidance, intrusive thoughts, and survivor guilt.

GAF scores from VA outpatient reports ranged from 55 to 62 from March 2009 until the Veteran's next VA (QTC) examination in October 2011.  At that time, the Veteran's PTSD was described as severe, with frequent nightmares, sleep difficulty, and recurrent recollections of traumatic events.  The Veteran also reported an exaggerated startle response and avoidant behavior.  Unlike in a prior evaluation, the Veteran denied any history of suicide attempts.  He had never been hospitalized due to his psychiatric problems, and he denied the use of drugs, alcohol, or tobacco.  He remained divorced, and lived with an adult daughter.  There, he did household chores, errands, shopping, and cooking.  He was able to manage funds and pay bills.  He got along with family members, and he had some close friends.

On examination, he was alert, cooperative, and appeared his stated age.  Grooming and hygiene were adequate.  He was clean and neat.  He was also pleasant and relaxed.  His affect was constricted.  He denied any current suicidal or homicidal ideation or intent.  His speech was fluent with no circumstantiality.  Psychomotor function was intact.  He was oriented in all spheres.  Recent and remote memories were intact, as was concentration, abstractions, insight, communication, and judgment.  He was assigned a GAF score of 52.

The Veteran testified before the undersigned during a Board hearing held in June 2012.  The Veteran and his representative stressed that the Veteran dealt with severe anxiety and anger.  See Transcript, p. 5.  The Veteran testified that he was not currently working, due to his heart condition, PTSD, and other factors.  See Transcript, p. 7.  

Most recently, the Veteran was afforded a VA (QTC) examination in May 2013, following the aforementioned Board remand.  The examiner assigned a GAF score of 70 following an in-depth interview.  While social and occupational impairment were indicated, these symptoms were mild and transient in nature.  At the time of the examination, the Veteran was single and not dating.  He retired from his job and volunteered part-time without pay.  It was noted that he was unable to work full-time following heart surgery.  He reported PTSD symptoms to include recurrent and distressing recollections of in-service stressor(s), recurrent nightmares, avoidance of thoughts and activities associated with the trauma, a diminished interest in significant activities, a feeling of detachment from others, restricted range of affect, difficulty sleeping, irritability, difficulty concentrating, and hypervigilence.  Also noted were depression, suspiciousness, mild memory loss, disturbances in motivation or mood, and difficulty in adapting to stressful circumstances.  It was determined that the Veteran was capable of managing his affairs. 

Taking this evidence into account, as well as voluminous VA outpatient and group treatment reports over the appellate period, the Board finds that the Veteran's PTSD symptomatology is accurately evaluated at 50 percent disabling.  During each VA examination of record, the Veteran was fully-oriented and alert.  Both suicidal and homicidal ideation were denied on every occasion.  Although the Veteran reported past suicide attempts in November 2005, he specifically denied any prior attempts in November 2008.  Regardless, the Board again notes that no current suicidal ideation was documented at any time during the present appeal.    

Although the Veteran's representative argued during the Board hearing that these VA psychiatric examinations found current symptoms which warranted, at the least,  a 70 percent rating, obsessive or ritualistic behavior was not observed at any point.  Hygiene was adequate, and the Veteran was able to maintain his activities of daily living, and manage his finances, in every instance.  There was no indication of intermittently illogical, obscure, or irrelevant speech, or near-continuous panic.  While occupational and social deficiencies have been reported since the beginning of his appeal, these traits are also addressed in his current rating of 50 percent.  As to occupational deficiency alone, the Board notes that the Veteran has been awarded TDIU to address this issue.  Further, the Veteran himself testified that other factors contributed to his inability to work, to include a heart disorder.  

Again, while participation in social events was markedly diminished, significant social deficit is contemplated within the 50 percent evaluation, as are symptoms such as irritability and outbursts of anger, as well as difficulty concentrating.  There were no reports of violence within the appellate period, or periods of incarceration or hospitalization.  Although a GAF score of 43 (the lowest currently of record) is indicative of serious PTSD symptomatology, the Veteran's reported symptoms and observed behavior do not meet the criteria for a 70 percent rating.

Despite the Veteran's recent award of total disability due to individual unemployability (TDIU), there was no evidence that PTSD in and of itself resulted in total occupational and social impairment, as noted by several VA examiners and the Veteran himself.  There were also no reports or observations of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or the intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  While not dispositive, the absence of these symptoms simply does not support the assignment of a 100 percent evaluation. 

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements regarding the severity of his service-connected PTSD symptoms.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing an increased level of psychiatric symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Furthermore, the Board finds the psychiatric findings and opinions provided by the VA examiners should be afforded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Further, the Board points out that his disability rating encompasses a degree of occupational impairment relative to that rating.  For example, the Veteran's 50 percent rating reflects occupational impairment, with reduced reliability and productivity.  Without sufficient evidence reflecting that the Veteran's PTSD disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that the Veteran's disability is properly rated at 50 percent disabling, and therefore a higher evaluation is denied.   

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


